Citation Nr: 0321841	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  01-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

REMAND

The Board, in a March 2002 decision, denied service 
connection for arthritis of the hips, shoulders, elbows, and 
lumbar and thoracic spines; increased ratings for knee 
disabilities, amputation of the left middle finger, and hand 
scars.  Some of those rating were based on initial awards.  
The March 2002 decision also noted that the Board was taking 
additional development on the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The veteran was notified of the Board's action and 
informed that a separate decision would be issued addressing 
the PTSD issue.  

However, in the recently decided Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Court held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court found that it was contrary to the 
requirement of 38 U.S.C.A. § 7104(a) (West 2002) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  Moreover, the Federal Court held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice," is invalid because 
it is contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence.  

In this case, the additional evidence received by the Board 
pursuant to its additional development of the above-mentioned 
issue consists of the June 18, 2003, letter response from the 
United States Armed Services Center for Unit Records Research 
(CURR) for verification of the veteran's alleged stressors.  
The CURR letter related that a VA Help Team assigned to the 
CURR determined that the Board's request for CURR to provide 
information regarding would not be researched because the 
information provided for verification should be in the 
service medical records, and no further verification by CURR 
was required; and the information provided concerning the 
veteran's stressor indicated the RO could concede the event 
based on the information provided; hence, no further 
verification was required.  The Board is unsure as to how 
this VA Help Team arrived at this determination given that 
they did not have the veteran's claims folder or service 
medical records before them.

The Board takes issue with the CURR response.  If the 
information were in the records, there would have been no 
need for stressor verification.  The diagnosis of and 
treatment for the veteran's claimed PTSD is based entirely on 
the veteran's alleged stressors, vague as they may be.  He 
maintains he was an infantryman in Vietnam and was wounded in 
combat.  The record shows his MOS (military occupational 
specialty) was finance specialist (payroll clerk).  The 
service military records confirm he sustained a gunshot wound 
to the left hand, but it was self-inflicted, not due to 
hostile fire.  He was not awarded any medals associated with 
combat.  In any case, the veteran has not had the benefit of 
initial consideration of this evidence by the RO, nor has the 
Board received from him a waiver of initial consideration of 
this additional evidence by the RO.  

In conjunction with the evidence received from CURR, the 
veteran also needs to undergo a VA psychiatric examination to 
determine the nature and extent of any psychiatric disorder, 
to include PTSD, currently present.  

The Board also offers the reminder that the Veterans Claims 
Assistance Act of 2000 (VCAA), is applicable to this appeal, 
as codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, the RO has not specifically advised the veteran of 
the VCAA and the potential impact this law might have on his 
claim.  This absence of due process must be addressed before 
the Board can undertake any action on the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of a left cubital tunnel and ulnar depression.  

In view of recent legislation and Court actions, this case is 
hereby REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If merited, 
the RO should undertake any additional 
development deemed necessary.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures of the Act are 
fully complied with and satisfied.  

2.  The RO should obtain the veteran's 
medical treatment records from the VA 
Medical Center, Huntington, West 
Virginia, (subsequent to June 2002) and 
the Vet Center, Charleston, West 
Virginian, (subsequent to August 2001), 
as well as any other treatment records 
for PTSD identified by the veteran.  Once 
obtained, these records are to be 
incorporated in the veteran's claims 
file.  If the requested medical records 
are unavailable or unable to be obtained, 
a note to that effect is to be placed in 
the veteran's claims file and the veteran 
and his representative so notified.  

3.  The RO is to contact the appropriate 
State or Federal agency and obtain the 
following service personnel records:  
Complete DA Form 20 showing dates of 
service, dates and places of assignment, 
and military awards and decorations.  The 
desired records relate to Active Duty 
performed in the United States Army 
during the periods of August 29, 1966, 
through August 21, 1968.  If no such 
service personnel records cannot be 
found, or are otherwise unavailable, a 
note to that effect is to be placed in 
the claims file and the veteran and his 
representative so notified.  

4.  Thereafter, the RO should prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(CURR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
CURR is to be provided with a 
description of these alleged stressors 
identified by the veteran: arrival in 
May 1976 at Pleiku air base while it 
was under mortar attack and 
participation in reconnaissance patrols 
in August 1967 near Chu Lai while 
assigned to Co B, 196th Light Infantry.  
CURR should be provided with a copy of 
the "Information in Support of Claim 
for Service Connection for  (PTSD)", 
as well as copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.

5.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to under go a comprehensive VA 
psychiatric examination by a board of two 
physicians to assess the nature and 
etiology of the veteran's psychiatric 
disability.  The entire claims folder, to 
include a complete copy of this REMAND, 
must be provided to and available for 
review by the examining physicians.  The 
physicians should provide a multi-axial 
diagnosis, reporting all psychiatric 
diagnoses found to be present.  If PTSD 
is diagnosed, the examiners should be 
requested to make a determination as to 
whether PTSD is related to a verified 
specific in-service stressful experience 
that has been corroborated by the record.  
The examiners should specifically 
indicate whether such experience(s) is 
(are) sufficient to support a diagnosis 
of PTSD.  If so, the examiners should 
specifically indicate how the other 
diagnostic criteria for the condition are 
met, and comment on the link between 
current symptomatology and the in-service 
combat action/stressful experience(s) 
referred to above.  All examination 
findings, along with the complete 
rationale for each conclusion reached and 
opinion expressed, should be set forth in 
a typewritten report citing to specific 
evidence in the record.  The examination 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.  

6.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.  

7.  The RO must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include consideration 
of the regulations pertaining to mental 
disorders in general and amended 
regulation specifically addressing PTSD.  
The RO must provide adequate reasons and 
bases for its determination, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  

9.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
the veteran and his representative should 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


